—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Adler, J.), rendered May 4, 1982, convicting him of criminal possession of a weapon in the second degree, reckless endangerment in the first degree and menacing, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The People proved beyond a reasonable doubt that the defendant was in possession of an operable .38 caliber revolver. There was expert testimony that, although the weapon’s revolving mechanism was not functioning properly, the weapon could be aligned manually and discharged, and that it had been test fired (see, People v Howard, 37 AD2d 178; People v Elfe, 37 AD2d 208). The defendant’s additional claim of error with respect to the court’s charge is unpreserved (see, People v Hoke, 62 NY2d 1022), and we decline to reach it in the interest of justice. Brown, J. P., Rubin, Kooper and Sullivan, JJ., concur.